United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3540
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         *
       v.                                *
                                         *
Eugene Robert Montgomery, also           * Appeal from the United States
known as J. B. Smith, also known as      * District Court for the
Jene B. Smith, also known as Jene        * Eastern District of Missouri.
Boy Smith, also known as Morton L.       *
Roberts Jr., also known as Charles J.    * [UNPUBLISHED]
Mills Jr., also known as Charles J.      *
Allen, also known as James Sutherland, *
also known as James Southerland,         *
                                         *
              Appellant.                 *
                                    ___________

                            Submitted: August 3, 2000
                                Filed: August 10, 2000
                                    ___________

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.
       Eugene Montgomery appeals his convictions and the sentence imposed by the
district court1 upon his guilty plea to three counts of mail fraud, in violation of 18
U.S.C. § 1341, and one count of money laundering, in violation of 18 U.S.C.
§ 1956(a)(1)(B)(i). His counsel has filed a brief and moved to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), and with this court’s permission,
Montgomery has filed a pro se supplemental brief. Together, they raise these issues:
Montgomery’s guilty plea lacked an adequate factual basis, the district court failed to
investigate the dissatisfaction with his retained counsel that Montgomery expressed
prior to pleading guilty, the court erred in applying an aggravating-role enhancement,
his plea (which included a waiver of his right to appeal his sentence) was involuntary,
the probation officer failed to conduct a thorough investigation when preparing the
presentence report (PSR), references to Montgomery’s aliases were improper and
prejudicial, and Montgomery’s counsel performed deficiently. Montgomery has moved
to proceed in forma pauperis (IFP) on appeal, and also has moved to modify the record
on appeal.

       Having thoroughly reviewed the record, we conclude that Montgomery
knowingly and voluntarily waived his right to appeal his sentence. See United States
v. Michelsen, 141 F.3d 867, 871-72 (8th Cir.), cert. denied, 525 U.S. 942 (1998);
United States v. Greger, 98 F.3d 1080, 1081-82 (8th Cir. 1996). We therefore reject
the arguments relating to his sentence.

       We find no merit to the arguments relating to the validity of his convictions.
Although Montgomery alleges in his pro se supplemental brief that he brought to the
district court’s attention his dissatisfaction with his counsel prior to pleading guilty, no
such reference appears in the transcript. Instead, the record reveals that Montgomery
twice acknowledged his satisfaction with counsel’s performance. We are therefore not


       1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
                                            -2-
persuaded that the court should have investigated Montgomery’s dissatisfaction.
Additionally, Montgomery’s complaints about his counsel’s performance should be
presented in 28 U.S.C. § 2255 proceedings, rather than in this direct appeal. See
United States v. Martin, 59 F.3d 767, 771 (8th Cir. 1995).

       Montgomery stipulated to certain facts regarding his offenses, and made sworn
statements about the offenses at the change-of-plea hearing, that establish an adequate
factual basis for his guilty plea. See United States v. Marks, 38 F.3d 1009, 1012 (8th
Cir. 1994), cert. denied, 514 U.S. 1067 (1995). Montgomery’s claim that his guilty
plea was involuntary cannot be raised for the first time on appeal. See United States
v. Murphy, 899 F.2d 714, 716 (8th Cir. 1990).

      We have reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), and we have found no nonfrivolous issues. Accordingly, we grant
Montgomery leave to proceed IFP, affirm his convictions, grant his counsel’s
withdrawal motion, and deny Montgomery’s request to modify the record.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-